                                                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                                                                                                             for the
                                                                                                                                                                                                      District of Alaska
Order




                                                                                                 UNITED STATES OF AMERICA                                                                                      )
                                                                                                                                                                                                               )       Case Number: 3:21-CR-00022-002-SLG-MMS
                                                                                                                                                                                  vs.                          )
                                                                                                                                                                                                               )                           ORDER
                     GIOVANNI JAVIER NAZARIO CALDERON                                                                                                                                                          )
Based on t he Petition fo r Action on Co nditio ns of Pretrial Release file d o n April 5, 20 21, regarding t he above- named defenda nt, I T I S HEREBY ORDER ED that:




               [                                          ] [For U.S. District Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
                                                            Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
                                                            file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

               [                                          ] The petition for action is referred to the U.S. Magistrate Judge for pretrial release matters.

               [                                          ] The petition for action will remain with the U.S. District Judge for pretrial release matters.

               [                                          ] The matter be scheduled for a bail review hearing before the U.S. District Judge. Upon the
                                                            scheduling of the hearing, the Clerk’s office shall unrestrict access to the petition for action.

               [                                          ] [For U.S. Magistrate Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
                                                            Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
                                                            file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

               [                                          ] A SUMMONS be issued for the matter to be scheduled for a bail review hearing before the U.S.
                                                            Magistrate Judge. Upon the scheduling of the hearing the Clerk’s Office shall unrestrict access to
                                                            the petition for action. The Clerk is directed to issue a summons for defendant to appear for a
                                                            bail review hearing on _______________________.

                 [                                        ] Other:                                                                                                         The court concurs with and orders the requested modification.




                                                                                                                                                                          Dated this ____
                                                                                                                                                                                      5th day of _________
                                                                                                                                                                                                  April    20__.
                                                                                                                                                                                                             21




                                                                                                                                                                                                               Honorable  Matthew
                                                                                                                                                                                                                     able M
                                                                                                                                                                                                                          Maatt
                                                                                                                                                                                                                             tthe   M. Scoble
                                                                                                                                                                                                                                hew M
                                                                                                                                                                                                               United States Magistrate Judge




                                                                                                                                           Case 3:21-cr-00022-SLG-MMS Document 64 Filed 04/05/21 Page 1 of 1
